UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 08-6894



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


ANIF CHRISTOPHER WILLIAMS,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Charlottesville. James P. Jones, Chief
District Judge. (3:93-cr-00010-jpj-2)


Submitted:   September 11, 2008         Decided:   September 17, 2008


Before WILKINSON and NIEMEYER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Anif Christopher Williams, Appellant Pro Se. Thomas Jack Bondurant,
Jr., Assistant United States Attorney, Roanoke, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Anif Christopher Williams appeals the district court’s

order denying his 18 U.S.C.A. § 3582(c) (West 2000 & Supp. 2008)

motion.    We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district

court.    United States v. Williams, No. 3:93-cr-00010-jpj-2 (W.D.

Va. May 20, 2008).         We dispense with oral argument because the

facts    and    legal   contentions   are   adequately   presented    in   the

materials      before   the   court   and   argument   would   not   aid   the

decisional process.

                                                                     AFFIRMED




                                       2